ORDER

PER CURIAM.
Upon consideration of the petition of the Utility Air Regulatory Group (“UARG”) for rehearing filed August 8, 2005; the petitions of the Clean Air Implementation Project (“CAIP”) and the Environmental Protection Agency (“EPA”) for rehearing filed August 8, 2005, and the responses thereto; and the motion of the State of North Dakota for leave to file a response to the petitions of CAIP and EPA, and the lodged response, it is
ORDERED that the motion for leave to file be denied. The Clerk is directed to return to the State of North Dakota the lodged response. It is
FURTHER ORDERED that UARG’s petition be denied. It is
FURTHER ORDERED that CAIP’s and EPA’s petitions be denied. With respect to EPA’s “Clean Units” rule, see the opinion attached to this order filed by Senior Circuit Judge Williams.* It is
FURTHER ORDERED that EPA’s request for clarification as to any retroactive effect of the ruling on Pollution Control Project provision be denied. Because no specific retroactive application of this provision is before the court, it would be premature to rule on this request.

 With respect to the "Clean Units” rule, Circuit Judges Rogers and Tatel vote to deny the petitions for rehearing substantially for the reasons stated in the attached opinion.